DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This communication is a first office action non-final rejection on the merits. Claim(s) 1-20, as filed on 01/03/2020, are currently pending and have been fully considered below.
	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/03/2020 are being considered by the examiner.
Drawings
	The drawings were received on 03/30/2020 and 01/03/2020.  These drawings are unacceptable.
	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the written content in the drawers are not legible, and therefore it is not possible to be read, see specifically figures below:
	Figures 1A-D - the content that is in gray color is not legible because it is blurry;
	Figure 2 – the content that is in gray color is not legible because it is blurry;
	Figure 3 - the content that is in gray color is not legible because it is blurry;
	Figure 4 - the content that is in gray color is not legible because it is blurry;
	Figure 5 - the content that is in gray color is not legible because it is blurry, also it is not possible to read item 416;
	Figure 6 - the content that is in gray color is not legible because it is blurry;
	Figure 7 – the reorder button is blurry;
	Figure 8 – Items 734, 732, 742 are not possible to read;
	Figures 15A-D - the content that is in gray color is not legible because it is blurry;
	Figure 16 - the content that is in gray color is not legible because it is blurry;
	Figure 17 - the content that is in gray color is not legible because it is blurry;
	Figure 18 - the content that is in gray color is not legible because it is blurry;
	Figure 21 - the content that is in gray color is not legible because it is blurry, also it is not possible to read item 1661;
	Figure 23 - the content that is in gray color is not legible because it is blurry;
	Figure 24 - the content that is in gray color is not legible because it is blurry;
	Figures 26A-D - the content that is in gray color is not legible because it is blurry;
	Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claims 1 and 10 are drawn to a system. These are categories, which are statutory category of invention. Thus, claim(s) fall(s) in one of the three statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claims 1 and 10 substantially recites the limitations: 
	Claim 10 language: “A requisition system for a plurality of safety items each having an identifier and one or more replaceable supplies comprising:  a plurality of safety items and a list of replaceable supplies for each safety item; registering a customer for said safety items; alerting the customer to inventory a selected safety item; generating a list of replaceable supplies for said selected safety item; indicating an inventory for each said replaceable supply of said selected safety item; and drafting a requisition of supplies from said inventory and said list of replaceable supplies.”
	Claim 1 language: “communicating said requisition of supplies to a supplier.”
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
The claimed concepts above is related to request replaceable supplies, which falls into the grouping of Certain Methods Of Organizing Human Activity such as Fundamental Economic Practices or commercial or legal interactions (business relations) or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). For example, the limitations above allow supplies that needs to be replace to be request. 
In addition, claim 1 is similar versions of claim 10, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Accordingly, claims 1-20 recite an abstract idea. 
	Step 2A Prong Two: No
Besides the abstract idea, claims 1 and 10 recite additional elements: 
Claims 1 and 10: “database”;
The additional elements above represent mere data gathering (e.g., safety items information) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is use to generate a request for supplies.
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the concept of registering a consumer to safety items, generate a list, indicate inventory amount, and draft a requisition of supplies are considered abstract idea claimed in a high level of generally, without the recitation of an improvement. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
	In addition, claim 1 similar versions of claim 10, and thus do not integrate the recited judicial exception into a practical application and the claims 1 and 10 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
	Accordingly, under Step 2A (prong 2), claim(s) 1-20 does not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea.	
	Step 2B: No
The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, ¶35 - server;
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recognized by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-9, 11-20 do not add “significantly more” to the eligibility of claims 1 and 10 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 10 recites “a list of replaceable supplies”, “generating a list of replaceable supplies”, “said list of replaceable supplies”. Which one is the said list of replaceable supplies a list of replaceable supplies”, “generating a list of replaceable supplies”.
	Claim 20 recites “the first aid kit.” and there is insufficient antecedent basis for this limitation in the claim.
	Claims 2-9 and 11-20 depend from claims 1 and 10 and do not cure the deficiencies set forth above.
	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-8, 10-15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al.  (US 20130035950 A1, hereinafter MacDonald), in view of MacDonald et al.  (US 20140372145 A1, hereinafter MacDonald II), and further in view of QERIM et al. (US 20170300641 A1, QERIM).
	Regarding claims 1 and 10, Macdonald discloses:
	 A requisition system for a plurality of safety items each having an identifier and one or more replaceable supplies comprising: (¶¶58-59) permissible items that can be used to satisfy each segment.. “ibuprofen” containing items “Advil” and “Generic; UPC;
		providing a database comprising a plurality of safety items and a list of replaceable supplies for each safety item; (¶34) - Kit templates are typically stored in a database within or associated with the information processing system; (¶52) FIG. 2B shows an example of a partial template associated with the kit; (¶¶58-59) permissible items that can be used to satisfy each segment.. “ibuprofen” containing items “Advil” and “Generic; (¶102) “check out” button for assigning the kit to a specific location or person. In this example, the kit is currently assigned to the location “Central Pharmacy”
		registering a customer for said safety items; (¶37) Once a kit is built and verified, it is ready to be sealed and deployed for use in the hospital;
		inventory a selected safety item; (¶37) the kit may be subsequently returned to the RFID reading station for additional verification, monitoring, and updates…This information can then be used to generate a report indicating the status and any necessary updates for the kit,
		indicating an inventory see figure 10 and ¶98 - a portion 1010 indicating the number of extra and missing items in the kit, as well as the number of expired or soon to expire items.
	Macdonald discloses a pharmacy kit that is scan and deployed to a hospital, and each kit has a template with permissible items that can be used to satisfy each segment.. “ibuprofen” containing items “Advil” and “Generic; see ¶¶58-59, however, does not disclose the limitations below:
	Macdonald II discloses: 
	“generating a list of replaceable supplies for said selected safety item; indicating an inventory for each said replaceable supply of said selected safety item;”
 	 ¶63 Next to the missing items, interface 1000 includes an icon indicating that multiple fill options are available. It also includes an indication of an expected quantity of those items (e.g., an amount that may be needed to fill expected demand), an actual quantity of those items in inventory, and a shortage, which is defined as a difference between the expected and actual quantities; see figure 10 “this segment has multiple fill options”;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by Macdonald II, in order to managing pharmacy kits in the face of inventory shortages, (Macdonald II, ¶6).
	Macdonald discloses: the safety items and a list of replaceable supplies (¶¶34, 58-59) pharmacy kits that have Kit templates that are stored in a database, the kit template has permissible items; and Macdonald II discloses (¶63) interface 1000 includes an icon indicating that multiple fill options are available; however, does not disclose the limitations below:
	QERIM discloses:
	alerting the customer to inventory (¶10) an instrument in the laboratory that has an inventory management issue and automatically issue a notification to the user device advising the operator to perform an inventory management operation on the instrument;
	drafting a requisition of supplies from said inventory and said list of supplies.  (¶54) Cart symbol 2128 may be selected for an associated product to place an order for that product… A ‘cart’ screen (not shown) may be viewed by selecting Cart icon 2116. When the order is finalized, a product order is transmitted, by inventory management module 2100, from user device 1200 to the product supplier.
	In addition, regarding claim 1: “communicating said requisition of supplies to a supplier.” (¶54) Cart symbol 2128 may be selected for an associated product to place an order for that product… A ‘cart’ screen (not shown) may be viewed by selecting Cart icon 2116. When the order is finalized, a product order is transmitted, by inventory management module 2100, from user device 1200 to the product supplier.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by QERIM, in order to permits integrate management of multiple instruments, (see: QERIM, ¶4).
	Regarding claims 2 and 11, Macdonald discloses:
	items from the group consisting of a first aid kit, a blood borne pathogen kit, an eyewash station, an automatic external defibrillator and a smoke detector.  ¶42 - managing pharmacy kit 105 with multiple containers and item such as (¶¶57, 102) morphina, advil, nasal spray; (¶37, 80) that is deployed from a pharmacy to a hospital;
	Regarding claims 3 and 12, Macdonald does not disclose: “further comprising activating a notification alert to check a cabinet or generate an inventory for selected replaceable supplies.” 
	QERIM discloses: (¶10) an instrument in the laboratory that has an inventory management issue and automatically issue [activates a notification] a notification to the user device advising the operator to perform an inventory management operation on the instrument;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by QERIM, in order to permits integrate management of multiple instruments, (see: QERIM, ¶4).
	Regarding claims 4 and 13, Macdonald does not disclose: “automatically activating said notification alert.” 
	QERIM discloses: (¶10) an instrument in the laboratory that has an inventory management issue and automatically issue [activates a notification] a notification to the user device advising the operator to perform an inventory management operation on the instrument;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by QERIM, in order to permits integrate management of multiple instruments, (see: QERIM, ¶4).
	Regarding claims 5 and 14, Macdonald discloses:
	wherein indicating an inventory comprises generating an inventory display on a screen selected from the group consisting of FULL, ½, 1/4 and EMPTY inventory.  figure 10 and ¶98 – displays 51 items total in the kit, 1 item is missed - empty, item 1025 – magnesium, the kit only has (1/2) since only one is missed (empty); 
	Regarding claims 6 and 15, Macdonald discloses: 
	wherein each said inventory display is in the form of a text and each said replaceable supply which has a corresponding 1/4 or EMPTY text is [listed].  ¶98 – 1 is missed as empty text; 
	Macdonald does not disclose “each said replaceable supply…is automatically transferred to a draft requisition” QERIM discloses (¶54) Cart symbol 2128 may be selected  [selected and automatic appears in cart /order] for an associated product to place an order for that product… A ‘cart’ screen (not shown) may be viewed by selecting Cart icon 2116. When the order is finalized, a product order is transmitted, by inventory management module 2100, from user device 1200 to the product supplier.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by QERIM, in order to permits integrate management of multiple instruments, (see: QERIM, ¶4).
	Regarding claim 7, Macdonald discloses:
	 further comprising compiling a history of said requisition of supplies. ¶46 in addition to storing the current or most recent information regarding the kits, system 100 may also store a virtual history for each kit. Such a virtual history may include, for example, a record of each transaction involving the kit since the time it was tagged	
	Regarding claim 8, Macdonald discloses a list of figure 10; however, does not disclose: wherein generating a list of supplies further comprises generating a retro list.  Macdonald II discloses: ¶63 Next to the missing items, interface 1000 includes an icon indicating that multiple fill options are available. It also includes an indication of an expected quantity of those items (e.g., an amount that may be needed to fill expected demand), an actual quantity of those items in inventory, and a shortage, which is defined as a difference between the expected and actual quantities; see figure 10 “this segment has multiple fill options”;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Macdonald to include the above limitations as taught by Macdonald II, in order to managing pharmacy kits in the face of inventory shortages, (Macdonald II, ¶6).
	Regarding this limitation “which will bring a safety item into full contemporary compliance.” are interpreted as intended result and/or intended use language which do not have patentable weight.
	Regarding claim 18, Macdonald discloses: 
	wherein said steps of requesting, generating, indicating, drafting and communicating are accomplished on a mobile electronic device. (¶51) information processing system 115 may include or be integrated with wireless mobile devices;
	Claim(s) 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, MacDonald II, and QERIM as applied to claims 1 and 10, and further in view of Gura et al. ( US 20150287084 A1, hereinafter Gura).
	Regarding claims 9 and 16, the combination discloses, specifically Macdonald and QERIM “of selected replaceable supplies”; however, does not disclose urther comprising registering a subscription to implement an automatic replenishment.: 
	Gura discloses: (¶27) a customer may subscribe to have a bag of rice delivered to the customer every month.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Gura, in order to provide personalized product/service to a customer, (see: Gura YSSERKANI, ¶27).
	Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, MacDonald II, and QERIM as applied to claim 1, and further in view of TUYSSERKANI et al. ( US 20110060378 A1, hereinafter TUYSSERKANI).
	Regarding claim 17, the combination does not disclose: “further comprising transmitting a communication to service a safety item selected from the group consisting of a carbon monoxide detector, an AED, a respirator, a fire extinguisher and a smoke detector.”  
	TUYSSERKANI discloses: ¶33 - Using this data, the AED manufacturer or service provider can anticipate when servicing will be required, such as to replace the battery. Further, if the AED self-diagnostic test reveals a fault condition, the AED manufacturer or service provider can be notified so that the device can be promptly replaced or repaired.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by TUYSSERKANI, in order to reduce the likelihood that, in the event of an emergency, it is discovered that the AED is nonfunctional, (see: TUYSSERKANI, ¶33).
	Claim(s) 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald, MacDonald II, and QERIM as applied to claims 1 and 10, and further in view of Chudy et al. (US 20050125097 A1, hereinafter Chudy).
	Regarding claim 19, the combination specifically Macdonald discloses fig 2A – representation of pharmacy kit, “each said replaceable supply of a safety item”, “said supply in the first aid kit”; however, does not disclose: further comprising generating a schematic which illustrates a location of [item].  
	Chudy discloses: ¶45 and figure 9 - may be displayed …the checksheet 269 may include displaying images 318 for any or all of the listed prescription items 307, and may include  storage location information 313, storage location icon 315; 
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Chudy, in order to automatically organizes operations of various pharmacy storage locations, (see: Chudy, ¶33).
	Regarding claim 20, the combination specifically Macdonald discloses fig 2A – representation of pharmacy kit, “said supply in the first aid kit”; however, does not disclose: 
	further comprising generating a schematic illustration of a position of each [item].
	Chudy discloses: ¶45 and figure 9 - may be displayed …the checksheet 269 may include displaying images 318 for any or all of the listed prescription items 307, and may include storage location information 313, storage location icon 315;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Chudy, in order to automatically organizes operations of various pharmacy storage locations, (see: Chudy, ¶33).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA DELIGI/Patent Examiner, Art Unit 3627    


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627